                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

TC TECHNOLOGY LLC,                               )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )               6:20-cv-899
                                                      C.A. No. _____________
                                                 )
T-MOBILE USA, INC.,                              )
                                                 )    JURY TRIAL DEMANDED
                        Defendant.               )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )

                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff TC Technology LLC (“TC Technology”), by and through its attorneys, and for its

Complaint against Defendant T-Mobile USA, Inc. (“T-Mobile”) alleges as follows:

                                     NATURE OF THE ACTION

       1.        TC Technology brings this action against T-Mobile for infringement of U.S. Patent

No. 5,815,488.

                                          THE PARTIES

       2.        TC Technology is a limited liability company organized and existing under the laws

of the State of Delaware with a principal place of business located at 12405 Powerscourt Drive,

St. Louis, Missouri 63131.

       3.        T-Mobile is a corporation organized and existing under the laws of the State of

Delaware with a principal place of business located at 12920 SE 38th Street, Bellevue, Washington

98006. T-Mobile may be served through its registered agent Corporation Service Company, with
a business address of 211 E. 7th Street, Suite 620, Austin, Texas 78701. On information and belief,

T-Mobile is registered to do business in the State of Texas and has been since at least November

22, 1999.

                                    THE LTE STANDARD

         4.    Long Term Evolution (“LTE”) is a standard for wireless broadband communication

for mobile devices and data terminals developed by the 3rd Generation Partnership Project

(“3GPP”). Any LTE digital cellular standards as defined by the 3GPP (including the frequency

division duplex (FDD) and time division duplex (TDD) variants) and all evolutions and subsequent

versions of those standards are referred to in this Complaint as the “LTE Standard.”

         5.    3GPP is a standard setting organization that creates technical specifications, which

companies can adopt to ensure that their products are compatible with others’ products in the

telecommunications industry.

         6.    LTE is an evolution of the Universal Mobile Telecommunications Service

(UMTS), which is a third-generation (3G) mobile cellular standard also set by the 3GPP.

Compared to 3G, LTE delivers mobile communications network at a higher capacity and higher

speed.

         7.    LTE was first released in December 2008 as part of 3GPP Release 8, and has

continued to evolve to provide more features and improvements. For instance, in March 2011,

LTE-Advanced was introduced in Release 10, allowing 1 Gbps download and 500 Mbps uplink

throughput; and in March 2016, LTE-Advanced Pro was introduced in Release 13, providing

further performance improvements with enhancements to technologies such as carrier aggregation

and MIMO (Multiple Input Multiple Output).




                                               -2-
                                   U.S. PATENT NO. 5,815,488

         8.     TC Technology owns by assignment the right, title and interest in United States

Patent No. 5,815,488 (“the ’488 patent”), titled “Multiple User Access Method Using OFDM,”

which issued on September 29, 1998, naming Thomas H. Williams and Richard S. Prodan as co-

inventors. A true and correct copy of the ’488 patent is attached to this Complaint as Exhibit 1.

         9.     The ’488 patent relates to fundamental innovation in LTE communication that

permits multiple users of mobile devices to simultaneously access an RF channel with a high

degree of immunity to channel impairments.

                                     ACCUSED SERVICES

         10.    Upon information and belief, T-Mobile used, sold, and offered to sell

communication services with LTE capabilities (the “Accused Services”), including but not limited

to cellular data services, cellular voice services, and texting services compliant with the LTE

Standard, in the Western District of Texas and throughout the United States.

         11.    T-Mobile owns and operates an LTE network in the Western District of Texas and

elsewhere in the United States. T-Mobile advertised its LTE network’s breadth of coverage on its

website, including its 4G LTE coverage in seventeen different cities in the State of Texas,

including those in the Western District of Texas. 1 T-Mobile also advertised itself as having “the

fastest nationwide 4G LTE speeds.”2




1
    See, e.g., https://web.archive.org/web/20140717165808/http://t-mobile-coverage.t-
    mobile.com/4gcitylist.aspx. An archived copy of this website is attached to this Complaint as
    Exhibit 2.
2
    See, e.g., https://web.archive.org/web/20141216110541/http://explore.t-mobile.com/4g-lte-
    network#datastrong. An archived copy of this website is attached to this Complaint as Exhibit
    3.

                                                -3-
         12.    T-Mobile provided services for use on its LTE network. T-Mobile offered to sell

and sold a variety of voice, text, and data products and services for use with the T-Mobile LTE

network. For example, T-Mobile offered to sell and sold an array of plans all offering one gigabyte

or more of 4G LTE data on T-Mobile’s 4G LTE network.3




3
    See, e.g., https://web.archive.org/web/20141202030322/http://www.t-mobile.com/cell-phone-
    plans/individual.html.

                                               -4-
         13.    T-Mobile made its voice, data, and text services available to its customers, who

used the services at the direction or control of T-Mobile. T-Mobile conducted business operations

within the Western District of Texas in several stores and facilities throughout the District.4

         14.    On information and belief, T-Mobile employees and contractors test T-Mobile’s

voice, data, and text services.

         15.    Customers were required to agree to T-Mobile’s Terms and Conditions before

accessing T-Mobile’s LTE network. T-Mobile provided a copy of its Terms and Conditions on its

website. 5




         16.    The use of these services that T-Mobile provided to its customers and employees

on T-Mobile’s LTE network resulted in infringement of the ’488 patent.

                                  JURISDICTION AND VENUE

         17.    TC Technology realleges, adopts, and incorporates by reference the allegations

contained in paragraphs 1-16 above as if fully set forth in this paragraph.




4
    See, e.g., https://www.yelp.com/biz/t-mobile-austin-13; https://www.yelp.com/biz/t-mobile-
    austin-7; https://www.yelp.com/biz/t-mobile-waco-2. Copies of these websites are attached to
    this Complaint as Exhibits 4, 5, and 6.
5
    https://www.t-mobile.com/responsibility/legal/terms-and-conditions-nov-2014

                                                -5-
        18.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq.

        19.      This Court has subject matter jurisdiction over the matters asserted in this

Complaint under 28 U.S.C. §§ 1331 and 1338(a) and 35 U.S.C. §§ 271 et seq.

        20.      This Court has personal jurisdiction over T-Mobile, because T-Mobile conducts

continuous and systematic business in this District, including by its use, sale, and offer of the

Accused Services to the residents of the Western District of Texas that T-Mobile knew would be

used within this District, and by soliciting business from the residents of the Western District of

Texas. For example, T-Mobile is subject to personal jurisdiction in this Court, because T-Mobile

has regular and established places of business at its stores in the Western District of Texas, and

elsewhere in the State of Texas, and directly and through agents regularly conducts, solicits, and

transacts business in the Western District of Texas and elsewhere in the State of Texas. 6

        21.      In particular, T-Mobile has committed acts of infringement in violation of 35

U.S.C. § 271, and has used, sold, and offered to sell the Accused Services in the State of Texas,

including in this District, and engaged in infringing conduct within and directed at or from this

District. For example, T-Mobile has purposefully and voluntarily placed the Accused Services

into the stream of commerce with the expectation that those Accused Services would be used in

this District.




6
    https://www.t-mobile.com/store-locator?sortBy=type2&page=1&search=austin,%20TX;
    https://www.t-mobile.com/store-
    locator?sortBy=type2&page=1&search=Waco,%20TX,%20USA. Copies of these websites are
    attached to this Complaint as Exhibits 7 and 8.

                                                -6-
         22.   In particular, T-Mobile conducts a significant amount of business in the State of

Texas based on its LTE network. For example, coverage maps available on T-Mobile’s website

show that its services are available on its 4G LTE network throughout the State of Texas. 7




         23.   T-Mobile also advertises the speed and performance of its LTE network in multiple

cities within the Western District of Texas. 8




7
    https://www.t-mobile.com/coverage/coverage-
    map?icid=WMM_TM_U_19NETWORK_8NJ75N1T1380WNW518566
8
    https://www.t-mobile.com/coverage/network-performance-data

                                                 -7-
          24.   T-Mobile also conducts a significant amount of business throughout the Western

District of Texas through its offers to sell, sales, and leases of consumer devices for use with its

services.

          25.   As described in paragraphs 10-16, T-Mobile provided services to its employees and

customers for use on T-Mobile’s LTE network in the State of Texas and elsewhere in the United

States.

          26.   The Accused Services have been made available in, distributed to, and used in this

District. T-Mobile’s infringing acts caused injury to TC Technology, including within this

District.

          27.   Venue is proper in this District under the provisions of 28 U.S.C. §§ 1391 and

1400(b) at least because a substantial part of the events or omissions giving rise to the claims

occurred in this District, and because T-Mobile has committed acts of infringement in this District

and has a regular and established place of business in this District. In particular, T-Mobile has

regular and established places of business at its stores in this District (see paragraphs 13 and 20

above, which are incorporated by reference in this paragraph). On information and belief, T-


                                               -8-
Mobile employs engineers, salespeople, and/or other personnel within this District, including

personnel familiar with the operation and distribution of the Accused Services. 9

               COUNT 1: INFRINGEMENT OF U.S. PATENT NO. 5,815,488

         28.   TC Technology realleges, adopts, and incorporates by reference the allegations

contained in paragraphs 1-27 above as if fully set forth in this paragraph.

         29.   As the owner of the ’488 patent, TC Technology is authorized and has standing to

bring legal action to enforce all rights arising under the ’488 patent.

         30.   On information and belief, in violation of 35 U.S.C. § 271(a), T-Mobile infringed,

literally and/or under the doctrine of equivalents, claims 1 and 2 of the ’488 patent through its use,

sale, and offer for sale of the Accused Services.

         31.   T-Mobile either performed, or directed or controlled third parties’ performance of,

each limitation of claims 1 and 2 of the ’488 patent when any of the Accused Services were used

on the T-Mobile LTE network.

         32.   T-Mobile conditioned participation in T-Mobile’s LTE network upon performance

of the limitations of claims 1 and 2 of the ’488 patent and established the manner and/or timing of

that performance.

         33.   On information and belief, the Accused Services, when used on the T-Mobile LTE

network, satisfied all claim limitations of claim 1 of the ’488 patent for at least the following

reasons.




9
    https://www.t-mobile.com/store-locator?sortBy=type2&page=1&search=austin,%20TX;
    https://www.t-mobile.com/store-
    locator?sortBy=type2&page=1&search=Waco,%20TX,%20USA

                                                 -9-
          34.    The Accused Services enabled a plurality of remote locations to transmit data to a

central location.

          35.    T-Mobile provided LTE coverage that allowed mobile device users to transmit data

to a T-Mobile LTE network: 10




          36.    The T-Mobile LTE network included LTE base stations, cell sites, and other

network infrastructure equipment:11




10
     https://www.t-mobile.com/coverage/coverage-map
11
      https://howmobileworks.com/; https://howmobileworks.com/wp-
     content/uploads/2018/01/tech_choices_2017_v2.pdf; https://howmobileworks.com/faqs-
     resources/

                                               - 10 -
- 11 -
- 12 -
       37.     At each remote location, the Accused Services coded data to be transmitted by

translating each group of one or more bits of said data into a transform coefficient.

       38.     The LTE Standard describes that a compliant customer wireless device produces

complex-valued modulation symbols.

       39.     For example, 3GPP TS 36.211 V10.4.0 (2011-12) Technical Specification

(hereinafter, “TS 36.211”) at section 7.1 discloses producing “complex-valued modulation

symbols”:




                                               - 13 -
       40.     In the Accused Services, the transform coefficient was associated with a particular

baseband frequency in a particular subset of orthogonal baseband frequencies allocated to the

remote location.

       41.     The LTE Standard describes that each of the complex-valued modulation symbols

is assigned to a particular subcarrier frequency.

       42.     For example, 3GPP TS 36.300 V11.1.0 (2012-03) Technical Specification

(hereinafter, “TS 36.300”) at section 5.2 describes an Uplink Transmission Scheme:




                                               - 14 -
       43.     Further, the LTE Standard describes that the particular subcarrier frequency is from

a subset of frequencies.

       44.     For example, 3GPP TS 36.521-1 V10.1.0 (2012-03) Technical Specification

(hereinafter, “TS 36.521-1”) at Figure 5.4.2-1 describes a channel bandwidth arrangement:




       45.     The particular subset of orthogonal baseband frequencies allocated to each remote

location is chosen from a set of orthogonal baseband frequencies, the subsets of baseband

frequencies allocated to each remote location being mutually exclusive.

       46.     For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:



                                              - 15 -
47.   Further, TS 36.211 at section 5.3.4 describes mapping to physical resources:




                                    - 16 -
       48.     The Accused Services used, at each remote location, an electronic processor,

performing an inverse orthogonal transformation on the transform coefficients to obtain a block of

time domain data.

       49.     The LTE Standard describes that an inverse FFT (“IFFT”) is applied to the

complex-valued modulation symbols at each consumer wireless device to obtain time domain data.

       50.     For example, TS 36.300 at section 5.2 describes an Uplink Transmission Scheme:




       51.     The Accused Services utilized, at each remote location, a modulator to modulate

the block of time domain data onto a carrier signal for transmission to the central location.

       52.     The LTE Standard describes that each consumer wireless device uses a modulator

to modulate the time domain data onto a carrier signal for transmission to the LTE network.

       53.     For example, TS 36.211 at section 5.8 describes the use of a modulator:




                                               - 17 -
       54.    In the Accused Services, the carrier signal had the same carrier frequency for each

remote location.

       55.    The LTE Standard describes that the carrier signal used for transmission to the LTE

network is a common carrier for each wireless consumer device.

       56.    For example, TS 36.521-1 at section 5.4.4 describes determining the carrier

frequency for each wireless consumer device:




                                               - 18 -
        57.        The Accused Services employed receiving at the central location from one or more

of the remote locations, one or more blocks of time domain data modulated on one or more of the

carrier signals.

        58.        The LTE Standard describes that a given LTE base station receives modulated data

from one or more consumer wireless devices via carrier signals.

        59.        For example, TS 36.211 at section 5.8 describes the use of a modulator by a mobile

device for transmission of modulated data to a base station:




        60.        The Accused Services used a demodulator, which demodulated one or more blocks

of time domain data from the carrier frequency signal.

        61.        The LTE Standard describes using a demodulator to demodulate time domain data

from a carrier.

        62.        The Accused Services performed the orthogonal transformation on the

demodulated time domain data to reconstruct the transform coefficients.

                                                 - 19 -
        63.     The LTE Standard describes performing a FFT to reverse the IFFT described above

and construct the complex-valued demodulation symbols.

        64.     For example, 3GPP TS 36.101 V10.5.0 (2011-12) Technical Specification

(hereinafter, “TS 36.101”) at section F.1 describes that the LTE network uses FFT:




        65.     The Accused Services translated the transform coefficients into the data to be

translated from each remote location.

        66.     The LTE Standard describes that the LTE network performs the reverse of the

process used to produce the complex-valued modulation symbols.

        67.     Thus, the LTE Standard describes that the complex-valued modulation symbols are

translated into the original data.

        68.     As described in paragraphs 33-67 above, each limitation of claim 1 of the ’488

patent was performed by T-Mobile or otherwise attributable to T-Mobile when any of the Accused

Services were used on the T-Mobile LTE network.

        69.     On information and belief, the Accused Services, when used on the T-Mobile LTE

network, satisfied all claim limitations of claim 2 of the ’488 patent for at least the following

reasons.



                                             - 20 -
       70.     The Accused Services enabled a plurality of remote locations to transmit data to a

central location, as described with respect to claim 1 of the ’488 patent above.

       71.     At each remote location, the Accused Services coded data to be transmitted by

translating each group of one or more bits of the data into a transform coefficient, as described

with respect to claim 1 of the ’488 patent above.

       72.     In the Accused Services, the transform coefficient was associated with a particular

baseband frequency in a particular subset of orthogonal baseband frequencies allocated to the

remote location, as described with respect to claim 1 of the ’488 patent above.

       73.     The particular subset of orthogonal baseband frequencies allocated to each remote

location was chosen from a set of orthogonal baseband frequencies, the subsets of baseband

frequencies allocated to each remote location being mutually exclusive, as described with respect

to claim 1 of the ’488 patent above.

       74.     The Accused Services used, at each remote location, an electronic processor,

performing an inverse orthogonal transformation on the transform coefficients to obtain a block of

time domain data, as described with respect to claim 1 of the ’488 patent above.

       75.     The Accused Services utilized, at each remote location, a modulator to modulate

the block of time domain data onto a carrier signal for transmission to the central location, as

described with respect to claim 1 of the ’488 patent above.

       76.     In the Accused Services, the carrier signal had the same carrier frequency for each

remote location, as described with respect to claim 1 of the ’488 patent above.

       77.     The Accused Services employed receiving at the central location from one or more

of the remote locations, one or more blocks of time domain data modulated on one or more of the

carrier signals, as described with respect to claim 1 of the ’488 patent above.


                                               - 21 -
       78.    The Accused Services used a demodulator, multiplying the received one or more

blocks of time domain data with in-phase and quadrature carrier signals to obtain in-phase and

quadrature baseband signals, converting the in-phase and quadrature baseband signals to digital

form, and using an electronic processor, performing the orthogonal transform using the in-phase

and quadrature baseband signals as real and imaginary values, respectively, to demodulate the one

or more blocks of time domain data from the carrier frequency signal.

       79.    The LTE Standard describes modulating a signal using in-phase and quadrature

components of the signal.

       80.    For example, TS 36.211 at section 5.8 describes processing a signal based on its

real (“Re”) and imaginary (“Im”) components:




       81.    Further, the LTE Standard describes using a demodulator to perform the reverse of

the modulation described above.




                                             - 22 -
       82.       The Accused Services performed the orthogonal transformation on the

demodulated time domain data to reconstruct the transform coefficients, as described with respect

to claim 1 of the ’488 patent above.

       83.       As described in paragraphs 69-82 above, each limitation of claim 2 of the ’488

patent was performed by T-Mobile or otherwise attributable to T-Mobile when any of the Accused

Services were used on the T-Mobile LTE network.

       84.       TC Technology is entitled to recover from T-Mobile all damages that TC

Technology has sustained as a result of T-Mobile’s infringement of the ’488 patent, including

without limitation lost profits and no less than a reasonable royalty.

                                  DEMAND FOR JURY TRIAL

       85.       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, TC Technology

respectfully demands a trial by jury on all issues triable by jury.

                                       PRAYER FOR RELIEF

       WHEREFORE, TC Technology respectfully requests that judgment be entered in favor of

TC Technology and against T-Mobile as follows:

       A.        Judgment that T-Mobile has infringed the ’488 patent;

       B.        Damages sufficient to compensate TC Technology for T-Mobile’s infringement

under 35 U.S.C. § 284;

       C.        Costs and expenses incurred in this action;

       D.        Prejudgment and post-judgment interest;

       E.        Attorneys’ fees and costs under 35 U.S.C. § 285; and

       F.        Such other and further relief as this Court may deem proper and just under the

circumstances.


                                                - 23 -
 Date: September 30, 2020




                                               By /s/ B. Russell Horton
                                               B. Russell Horton
                                               rhorton@gbkh.com
                                               George Brothers Kincaid & Horton LLP
                                               114 West 7th Street, Suite 1100
                                               Austin, TX 78701
                                               Telephone: (512) 495-1400
                                               Facsimile: (512) 499-0094

                                               Attorney for Plaintiff TC Technology LLC



OF COUNSEL:

Charles K. Verhoeven (pro hac vice application to be filed)
charlesverhoeven@quinnemanuel.com
David Eiseman (pro hac vice application to be filed)
davideiseman@quinnemanuel.com
Quinn Emanuel Urquhart & Sullivan, LLP
50 California Street, 22nd Floor
San Francisco, CA 94111
Telephone: (415) 875-6600
Facsimile: (415) 875-6700

Deepa Acharya (pro hac vice application to be filed)
deepaacharya@quinnemanuel.com
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street NW, Suite 900
Washington, DC 20005-4107
Telephone: (202) 538-8000
Facsimile: (202) 538-8100




                                             - 24 -
